Confidential

  Page 1 of 5    

 

Exhibit 10.1

 

   

6815 Flanders Drive Ste. 210, San Diego CA 92121

tel.858.625.2100 fax.858.625.2110

www.axesstel.com

   LOGO [g74653graphic.jpg]

 

April 27, 2005

 

Mr. Clark Hickock

 

Dear Clark,

 

On behalf of Axesstel, Inc. (Axesstel), I am pleased to extend this offer of
employment to you for the position of Chief Operating Officer working in our San
Diego office. This position will report to the Chief Executive Officer. You will
have responsibilities and will perform duties as assigned by your manager from
time to time. On the business day following our receipt of your acceptance of
this letter, you will begin part-time employment with Axesstel to assist with
the completion of the WNC contract. During your part-time employment and until
such time that you begin your full-time employment with us, you will receive
$7,500 in base salary payable semi-monthly and the stock options listed below.
Your full-time date of employment is anticipated to start on May 23, 2005. You
will receive the remaining benefits listed below on the date you begin full-time
employment with us.

 

Annual Base Salary: U.S $250,000 paid semi-monthly. Vacation:   As a full-time
employee of Axesstel, you will be eligible for fifteen (15) days of paid
vacation per year. Vacation may be accrued up to a maximum cap of twenty (20)
days. Stock Options:   As an employee of Axesstel, you will be granted stock
options to purchase 270,000 shares of common stock. The terms and conditions of
the stock option grant will be provided for in a separate option agreement.    

•      The shares of the stock option grant will be granted on your part-time
start date, over a 36 month period as follows: 1/12 of your stock options will
vest each quarter until the third anniversary of the grant date whereby the
stock option grant will be 100% vested.

 

Initial      /s/ DM CH                                    

  1    



--------------------------------------------------------------------------------

Confidential

  Page 2 of 5    

 

     The options will have an exercise price equal to the fair market value of
our common stock (determined in accordance with our 2004 Equity Incentive Plan)
on your part-time start date, and will be exercisable for ten (10) years after
the date of the grant, subject to earlier termination following any termination
of your service to Axesstel. Stock:    During your employment, Axesstel will
grant you 30,000 shares of common stock of Axesstel in three (3) installments as
follows: 10,000 shares as of your full-time start date; 10,000 shares on the
first anniversary of your full-time start date; and 10,000 shares as of the
second anniversary of your full-time start date. If the first anniversary or
second anniversary dates fall during a weekend, holiday or a blackout period,
the stock will be granted on the first business day following such event. In
order for Axesstel to grant you stock under this provision, you will be required
to pay Axesstel the amount of taxes required to be withheld by Axesstel. In the
event you request in writing that Axesstel withhold specified amounts from your
paycheck(s) to pay for these taxes, Axesstel will not be obligated to grant your
shares until you have paid in sufficient funds to satisfy the tax withholding
obligation.

Health and

Dental:

   You will be eligible to participate in Axesstel’s health and dental insurance
programs. Currently, Axesstel pays up to 90% of the HMO premiums for your health
and 100% of dental benefits for yourself and eligible dependents. Once you have
completed the appropriate forms after your full-time start date, these health
and dental benefits will become effective on the first day of the calendar month
following your start date. These benefits are subject to the terms and
conditions of the health and dental programs in place with Axesstel from time to
time. 401(k):    You will be eligible to participate in Axesstel’s 401(k) plan
subject to the terms and conditions of the plan. Axesstel currently pays no
company match of your contributions to the plan. Bonus Plan:    You will be
eligible for an annual performance bonus under the terms of Axesstel’s incentive
compensation plans that may be adopted from time to time by the Compensation
Committee of the Board of Directors (the “Bonus”).

 

Initial      /s/ DM CH                                    

  2    



--------------------------------------------------------------------------------

Confidential

  Page 3 of 5    

 

Car Allowance:   During your employment, you will receive a car allowance of
$1,000 per month and will be paid semi-monthly with paycheck ($500 each
paycheck). This benefit shall be treated as additional non-cash compensation for
tax purposes. Severance:   If, after the first ninety (90) days of full-time
employment with Axesstel, Axesstel or its successor terminates you without
“cause,” Axesstel shall make a lump-sum payment equal to twelve (12) months of
your annual base salary at the level in place at the time of termination (less
appropriate employment tax withholdings) plus acceleration of vesting of the
stock options granted in this letter. No severance benefit will be paid if you
resign or if you are terminated for cause. For purposes of this letter, “cause”
shall mean any one of the following: (a) your death; (b) your permanent
disability rendering you unable to perform your duties for a continuous period
of ninety consecutive days due to physical or mental incapacity; (c) your
conviction of a felony; (d) acts of moral turpitude, including one or more acts
of dishonesty by you; (e) acts of sexual harassment and other discrimination or
harassment (on the basis of gender, race, age or other proscribed factors) by
you; (f) your abuse of alcohol, drugs or illegal substances which interferes
with your ability to perform your duties; (g) other willful conduct or gross
negligence on your part which causes damage to Axesstel’s business; or (h)
material breach of the terms of this letter and the Employee Inventions and
Proprietary Rights Assignment Agreement to be signed by you as a condition of
your employment.

 

With the exception of the Annual Base Salary, Stock Options, Stock, Car
Allowance and Severance benefits described above, Axesstel reserves the right to
modify and/or change any benefits and policies generally affecting all employees
at any time without notice. Notwithstanding the foregoing, Axesstel may modify
and/or change the terms of this letter and any benefits herein as required to
comply with all applicable laws, rules and regulations, including Section 409(A)
of the Internal Revenue Code.

 

Your entire business time, attention, energies, skills, learning and best
efforts shall be devoted to the business of Axesstel. You agree that during the
term of your employment with Axesstel, you shall not carry on, directly or
indirectly, and whether or not for compensation, any business activities that
compete directly or indirectly with Axesstel. The foregoing shall not be
construed as preventing you from participating in social or civic associations
if such participation does not interfere with the performance of your duties
hereunder.

 

You represent that your employment by Axesstel does not and will not breach or
constitute an event of default under any agreement (i) obligating you to keep in
confidence proprietary information acquired by you in confidence or in trust
prior to, or

 

Initial      /s/ DM CH                                    

  3    



--------------------------------------------------------------------------------

Confidential

  Page 4 of 5    

 

at any point throughout, your employment by Axesstel, (ii) obligating you to
assign to or protect for the benefit of any third party any proprietary
information or any improvement, invention, formulae, process, program,
technique, know-how or data or (iii) that is designed in any way to limit your
employment or activity in any business in which you may compete, directly or
indirectly, with any other business, or which might by application have such an
effect. You have not entered into, and you agree that you will not enter into,
any agreement, either written or oral, in conflict herewith.

 

You understand, acknowledge and agree that, as part of the consideration for
your employment and continued employment by Axesstel, you have not brought and
will not bring with you to Axesstel or use in the performance of your
responsibilities at or for Axesstel any equipment, supplies, facility or trade
secret or other proprietary information of any former employer or customer which
are not generally available to the public, unless you have obtained and provide
herewith to Axesstel a copy of written authorization for Axesstel’s possession
and use.

 

You also understand that, in your employment by Axesstel, you are not to breach
any obligation of confidentiality that you have to others, and you agree that
you shall fulfill all such obligations during your employment by Axesstel. A
copy of any document reflecting any such obligation (or a description thereof if
no document is available) is provided herewith to Axesstel.

 

Axesstel is an at-will employer and as such your employment must be entered into
voluntarily and for no specific period. As a result, you are free to resign or
Axesstel may terminate your employment at any time, for any reason, with or
without notice. For the first ninety days upon your first date of employment,
this period shall be considered a probationary period, during which you may
evaluate Axesstel as an employer and whereas Axesstel may evaluate your
performance. Upon the expiration of this probationary period, your employment
will continue unless notified otherwise. This entire offer of employment is
subject to the approval of Axesstel’s Board of Directors.

 

You will be required to sign an Employee Inventions and Proprietary Rights
Assignment Agreement as a condition of your employment and an acknowledgement
regarding Axesstel’s Code of Ethics. This letter, along with an Employee
Inventions and Proprietary Rights Assignment Agreement between you and Axesstel
set forth the terms or your employment with Axesstel and supersede any prior
agreements, whether written or oral. This letter may not be modified or amended
except in writing, signed by Axesstel and you. This letter shall be governed by
the laws of the State of California, without regard to any conflicts of law
provisions.

 

Any dispute regarding an alleged breach of this letter or arising out of this
letter shall be resolved through final and binding arbitration as the exclusive
means of resolving such disputes. The arbitration shall be heard by a single
arbitrator and shall take place in San Diego County, California. The arbitrator
shall be selected from the JAMS/San Diego panel of arbitrators. The arbitration
shall be conducted in accordance with that set of published rules and procedures
of JAMS then in effect, that are most

 

Initial      /s/ DM CH                                    

  4    



--------------------------------------------------------------------------------

Confidential

  Page 5 of 5    

 

applicable to the dispute in question. The cost of the arbitration shall be
borne by the Company. The parties shall have all rights of discovery available
to civil litigants in court proceedings in California. The arbitrator shall have
the jurisdiction and power to hear and determine all motions to compel
discovery, to impose related sanctions, and to make related orders, in the same
manner as a judge. The prevailing party in the arbitration shall be entitled to
recover its reasonable attorney’s fees and costs incurred in connection with the
arbitration. The arbitrator shall issue a written decision and award. The
decision and award of the arbitrator shall be final and binding. The
arbitrator’s decision and award may be enforced and judgment on the award may be
entered by a court of competent jurisdiction.

 

If any provision of this letter is for any reason declared invalid, void or
unenforceable by an arbitrator or court of competent jurisdiction, the validity
and binding effect of the remaining provisions shall not be affected, and the
remaining provisions of this letter shall remain in full force and effect as if
the letter had been executed without the invalid, void or unenforceable
provisions.

 

If the terms outlined above are acceptable to you, please initial each page and
sign below and return the original to me.

 

Axesstel is an exciting company with what we believe is an excellent opportunity
for growth and success. The strength of our technology and the quality of our
team members will make us the leader in our industry. We look forward to your
joining the Axesstel team!

 

Sincerely,

 

Axesstel, Inc.

 

/s/ David L. Morash

--------------------------------------------------------------------------------

David L. Morash

President and Chief Operating Officer

 

I hereby accept this offer of employment:

 

/s/ Clark Hickock

--------------------------------------------------------------------------------

Clark Hickock

     

4/27/05

--------------------------------------------------------------------------------

Date

 

 

Initial      /s/ DM CH                                    

  5    